Title: To Benjamin Franklin from ——— Gros, 21 June 1774
From: Gros, ——
To: Franklin, Benjamin


The writer of this letter thought, no doubt correctly, that the recipient would need a reminder of who he was, and provided one that may have been a help to Franklin but is none whatever to us. Gros is a common enough French name, and the letter is in French of a sort; but some of the bizarre spellings (“hobliger,” “hobergiste,” “st. hannes”) sound like a Cockney wrestling with the language. Gros had asked some favor for his brother and, thanks apparently to Franklin’s response or responses, came at once to regard him as a second father—and then let nineteen months pass in silence. The little else that he tells about himself merely raises questions. He says he is not a sculptor; does that imply that his brother is? He wants advice on emigrating to South Carolina, where he believes he can use his gifts as a wine-maker: does this suggest some connection with John Huske’s protégé, the Chevalier O’Gorman, who dreamed of viticulture in America? Or is the connection through “Mr. favre,” with whom Gros is lodging in London and who could be Lewis Fevre, Franklin’s French clerk for the past two years and more? Fevre himself is veiled in obscurity; and his friend, if friend Gros was, is the shadow of a shade.
 
Monsieur
A Londres Ce 21 Juin 1774.
Comme vous m’avez honnoré d’une Reponse en dattes du Vingt novembre 1772 par laqu’elle le Carracterre d’un perre des infortunés Etait peint des plus Vive Couleurs; je Suis arrivés de Ce Soir a Londres pour en Solliciter les Effets. Je n’ai point voulu vous interrompre par une letre qui auroit dues preceder mon arrivée parcequ’independament des frais la letre dont vous m’aviez honnoré en faveur de mon frere m’assuroit assez de Votre Zêle a hobliger. J’aurai l’honneur de Vous rendre Compte demain ou aprés demain matin des motifs qui lui ont Empeche d’en proffitter, si je puis avoir l’honneur de Vous Entretenir. Comme je ne suis point sculpteur Et que je desirerois m’Etablir dans un Climat plus doux que la Pensilvanie je me destinnerois volontiers pour port Royal dans la Caroline Meridional; Cependant Comme je prend la liberté de m’authoriser a vous regarder Comme un Second Pere je ne me suis Resolu pour aucun Endroit qu’aprés que j’aurai Consulté votre sagesse Et votre Bonté paternel; Si je desire Et Si j’ai quelques predilections pour la Carolinne meridional; Cest que je juge le Climat plus analogue a la Culturre de la Vigne dans lequel talent, je Suis assez versé pour l’Entreprendre Si Jamais j’en avois le pouvoir Et les moyens; que pas un autre Endroit de toute l’amerique anglaise.
Pour vous metre dans le Ressouvenir Celui qui a l’honneur de vous Ecrire je m’appelle Gros Et l’addresse par laquelle vous vous Etes servi pour m’honorer de votre hobligeante Reponce en dattes du 12 9bre. 1772 Chez le sieur Roussel hobergiste Rue du four a paris. Je suis Logé ycy a Londres Chez Mr. favre au Coin de moor stretes st. hannes sohoo. Jay l’honneur d’Etre avec un profond respect Monsieur Votre trés humble et tres Obeisseant Servitteur
Gros
 
Addressed: A Monsieur / Monsieur franklin deputés / des Colonie Septentrionale de / l’amerique anglaise au parlement / D’angleterre / A Londres / [In another hand:] Try Craven Street
